Citation Nr: 1411431	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Rebecca Patrick


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the Veteran's claim PTSD claim in June 2013 in order to afford him a hearing.  Pursuant to the remand, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge in January 2014.

The Board is addressing a claim for TDIU below as the Veteran first raised the issue in his January 2011 Notice of Disagreement.  The Court has held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms interfere with most aspects of his life and include a passive suicidal ideation, impaired impulse control, near continuous panic, and an inability to establish any relationships beyond his very small circle of family and friends.

2. The Veteran's PTSD renders him unemployable. 



CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided VCAA letters in June 2010 and May 2011, his service treatment records and identified post-service treatment records have been obtained, and he has been afforded an appropriate VA examination.  

Further, the Veteran's attorney has requested that the Veteran be awarded a 70 percent schedular rating for PTSD and entitlement to a TDIU.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with his claims given the fully favorable nature of the Board's decision.  The Board herein grants to the full benefit requested by the Veteran.


II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran submitted a letter from his treating psychologist in June 2010 detailing an earlier psychological evaluation where the Veteran was diagnosed with PTSD and assigned a GAF score of 37.  Various symptoms were reported, including intrusive thoughts, traumatic nightmares, avoidance of conversations about the military, hypervigilance, problems with memory and concentration, and exaggerated startle response.  The Veteran's quick temper and irritability was also noted, as well as his tendency to avoid crowds.  The psychologist also noted that the Veteran reported awakening several times at night to check the locks on his house and that he sometimes saw shadows in his vision.  The letter concluded that the Veteran's PTSD symptoms "have caused significant disturbances in all areas of his life...he is severely compromised in his ability to initiate or sustain work or social relationships...[and is] not able to learn new tasks."  The prognosis for recovery was listed as poor, with the Veteran being labeled totally and permanently disabled.  

A second letter from the same treating psychologist was submitted in August 2011.  This letter stated that the Veteran's "PTSD symptoms continue to significantly disrupt all areas of his life" and had worsened over the last six months.  It further states that he possesses "some suicidal ideation" and "exhibits feelings of hopelessness."  The psychologist concluded by stating, "I consider him to be permanently and totally disabled and unemployable."  

The Veteran received a VA compensation examination concerned with the etiology of his PTSD in October 2010.  The diagnosis was confirmed, with the Veteran exhibiting symptoms of paranoia and guardedness, with angry mood and affect.  His thought processes were linear and devoid of delusions.  His short-term and long-term memory was within normal limits.  The examiner assigned a GAF score of 48.

He has also submitted the totality of his VA psychiatric treatment records since 2008, which document his continued PTSD symptoms.  These include irritability, depression, avoidance, flashbacks, hypervigilance, sleep problems, intense affect, anxious mood, short-term memory problems, and possessing a "passive death wish."  His GAF scores were consistently between 50 and 60.  

At his January 2014 hearing, the Veteran and his wife described his troubles before the undersigned Veterans Law Judge.  They discussed his nightmares, isolation, lack of motivation, anxiety, quick temper, and depression.  His wife stated that he had nailed all of the windows shut in the house so "no one can get in" and that he possessed a very limited social circle outside of his brother, sisters, and two friends.  She also stated that the Veteran did not trust anyone and possessed problems with concentration and memory  

The Board concludes that the evidence indicates that the Veteran's symptoms interfere with most aspects of his life and he has exhibited a passive suicidal ideation, impaired impulse control, near continuous panic, and an inability to establish any relationships beyond his very small circle of family and friends.  Thus, pursuant to 38 C.F.R. § 4.7, the Board is granting the Veteran an initial rating of 70 percent for his PTSD.   As noted above, the Veteran's attorney has specifically requested that the Veteran be assigned an initial 70 percent rating for his PTSD.  Therefore, the Board is awarding the full benefit sought on appeal.

III. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

In making this determination the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran is now service connected for PTSD at a 70 percent rating.  This 70 percent rating is sufficient to avail the Veteran of scheduler TDIU under § 4.16(a).  Thus, he does not have to resort to the special extraschedular provisions of § 4.16(b).  The only remaining consideration, then, is whether his PTSD renders him unable to obtain and maintain substantially gainful employment.

As stated above, the Veteran submitted two statements, one in June 2010 and one in August 2011, from his private psychologist which stated that he was considered permanently and totally disabled and unemployable.  

There is no current medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  While the record does indicate that the Veteran stopped working in 1999 due to a shoulder condition and is receiving Social Security Administration benefits as a result, there is a positive opinion that his PTSD renders him unemployable regardless.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive opinions from his private psychotherapist, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected PTSD.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial 70 percent rating for service connected PTSD is granted.  

Entitlement to a TDIU is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


